Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6-8,10-16,19-21,23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer 2010/0086783.
Schaefer exemplifies (#3) a three layered latex particle having an innermost layer (paragraph 65) of octamethylcyclotetrasiloxane and vinyltrimethoxysiloxane, an intermediate layer (paragraph 66) of methacryloxypropyltrimethoxysilane and an outer layer (paragraph 67) of methylmethacrylate. This corresponds to applicant’s 1st, 2nd and 3rd stages.

In regards to applicant’s dependent claims:
Methacryloxypropyltrimethoxysilane is applicant’s preferred silane monomer of claim 7.
Methylmethacrylate is one of applicant’s preferred acrylate monomers of claim 10.
The particle has a size of 127nm (paragraph 67).
The cited example has 24wt% methylmethacrylate shell (paragraph 67) and therefore 76wt% inner siloxane core + silane transition layer. The siloxane core was made of 855g octamethylcyclotetrasiloxane + 95g vinyltrimethoxysiloxane while the silane transition layer was made from 63g methacryloxypropyltrimethoxysilane. The silane covered siloxane particle is ~ 63/(855 + 95 + 63) = 6.2wt% silane transition layer and 93.8wt% siloxane inner core. Therefore the final particle is ~ 71% siloxane inner core, 5%silane transition layer and 24% acrylate outer shell. 
The dodecylbenzene sulfonic acid used (paragraph 65) qualifies as a surfactant.
The cited example’s particles have a solid content of 26.7% (paragraph 67).
The silane making up the transition layer was polymerized at 900C (paragraph 66).
The cited example’s latex has the ability to form a coating whether recognized by the author or not because the particles correspond exactly to what applicant requires in terms of monomers, structure, amounts etc.



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer 2010/0086783 in view of Geck 6147142.
Schaefer doesn’t recognize his aqueous dispersion as being useful as a “coating” composition.
Geck (abstract) teaches similar core/shell particles having a siloxane core and an acrylic shell (see examples) can be utilized as a coating.
It would have been obvious to use Schaefer’s core/shell particles as a coating.


Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
Applicant argues that Schaefer includes some vinylsilane in his first stage and that such vinylsilanes are excluded from applicant’s first stage.
This is not convincing. No such exclusionary language is present. Applicant’s “wherein the polysiloxane is prepared from siloxane monomers selected from the group consisting of ….” does not exclude other un-named monomers from being present. The language merely affirmatively requires the presence of one of the named monomers. See Amgen v Amneal Pharm 2020 USPQ2nd 3197 where the Markush group of binders and disintegrants does not preclude the presence of additional binders/disintegrants.
Applicant’s claim language interpretation is not even in agreement with applicant’s own examples (2-8) which include methyltrimethoxysilane or tetraethoxysilane along with the claimed cyclic siloxanes when forming the innermost core (ie first stage). Furthermore, applicant’s example 9 includes MATS (ie an unsaturated silane) when making the innermost core.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	6/2/22